Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,210,850 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Robinson, “Add 3D text to a video footage”, as cited in an IDS 5/13/2021 currently and previously cited in a parent case in an 892, teaches various 3d captioning interface elements, such as previewing a 2d text and later extruding the text to a 3d representation.

Robinson “Add 3D text to video footage”, a YouTube video,
https://helpx.adobe.com/after-effects/how-to/add-3d-text-video-footage.html , hereafter known as Robinson. known as “Robinson.”

However, the reference fails to disclose detecting movement of the client device that causes a second 3D space to be captured in the camera feed; and animating the 3D caption moving from the first 3D space to the second 3D space during the movement of the client device.

Thus, the claims distinguish from the cited prior art of record. Therefore, the claims are considered to be allowable over the cited prior art of record and thus are considered to be allowable.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability. Furthermore, the claim limitations are allowable in combination with each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616